          Case 1:19-cv-03539-PKC Document 104 Filed 09/18/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x

OUSMANE BAH,
                                                                            NOTICE OF APPEARANCE
                                                    Plaintiff,
                                                                            19-CV-3539 (PKC) (BCM)
                              -against-

APPLE INC., ET AL.,
                                                         Defendants.


----------------------------------------------------------------------- x

                 PLEASE TAKE NOTICE that John Schemitsch, Assistant Corporation Counsel

with the office of James E. Johnson, Corporation Counsel of the City of New York, hereby

appears as counsel for defendant the City of New York in the above-entitled action. I am

admitted to practice in this District.


Dated:           New York, New York
                 September 18, 2020

                                                     JAMES E. JOHNSON
                                                     Corporation Counsel of the City of New York
                                                     Attorney for defendant City of New York



                                            By:
                                                     JOHN SCHEMITSCH
                                                     ASSISTANT CORPORATION COUNSEL
                                                     New York City Law Department
                                                     100 Church Street
                                                     New York, New York 10007
